                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ALLISON P. SMITH,                       )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )    CIV. ACT. NO. 2:18-cv-870-ECM
                                        )                 [wo]
CHILTON COUNTY BOARD OF                 )
EDUCATION, et al.,                      )
                                        )
       Defendants.                      )

                                  ORDER

       Upon consideration of the parties’ Joint Stipulation of Pro Tanto Dismissal (doc.

36) filed on December 2, 2019, which comports with FED.R.CIV.P. 41(a)(1)(A)(ii), this

action has been dismissed as to Defendants Chilton County Board of Education, Lori

Patterson, Linda Hand, Joe Mims, Keith Moore, Pam Price, James Shannon, and Curtis

Smith with prejudice by operation of Rule 41, on the terms agreed to and set out by the

parties.

       The case will proceed only on the Plaintiff’s claims against Tommy Glasscock.

       DONE this 5th day of December, 2019.


                                        /s/ Emily C. Marks
                                        EMILY C. MARKS
                                        UNITED STATES DISTRICT JUDGE
